Citation Nr: 1549900	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for residuals of frostbite.  

3. Entitlement to service connection for a lumbar spine disability.  

4. Entitlement to service connection for a left knee disability.  

5. Entitlement to service connection for a right knee disability.  

6. Entitlement to service connection for a right shoulder disability.  

7. Entitlement to service connection for a left hip/sacroiliac joint disability.  

8. Entitlement to service connection for a right hip/sacroiliac joint disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2010 rating decisions by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010 and July 2011 VA Form 9's, the Veteran requested a hearing before the Board.  He was scheduled for such hearing in May 2013, but failed to appear (without providing cause).  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  In July 2013 and in November 2013, the case was remanded for additional development.  

The Veteran had also perfected an appeal of a denial of service connection for a left shoulder disability.  An October 2012 rating decision granted service connection for left shoulder osteoarthritis, rated 20 percent, effective January 30, 2009.  Consequently, that matter is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. The Veteran's hypertension was not manifested in service or within the first postservice year, and his current hypertension is not shown to be related to his service.  

2. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) residuals of frostbite.  

3. In July 2013 (pursuant to the Board's remand instructions), the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for a lumbar spine disability; more than a year has lapsed since that request, and he has not provided such releases.  

4. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a left knee disability.  

5. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a right knee disability.  

6. The Veteran is not shown to have (or at any time during the pendency of the instant claim to have had) a right shoulder disability.  

7. A left hip/sacroiliac joint disability was not manifested in service; arthritis of the left sacroiliac joint was not manifested in the Veteran's first postservice year; and his left sacroiliitis is not shown to be related to his service.  

8. A right hip/sacroiliac joint disability was not manifested in service; arthritis of the right sacroiliac joint was not manifested in the Veteran's first postservice year; and his right sacroiliitis is not shown to be related to his service.  



CONCLUSIONS OF LAW

1. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2. Service connection for residuals of frostbite is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

3. By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a lumbar spine disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2015).  

4. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

5. Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

6. Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

7. Service connection for a left hip/sacroiliac joint disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

8. Service connection for a right hip/sacroiliac joint disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2009 and August 2010, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Letters dated in July 2013 and July 2015 asked the Veteran to provide releases for VA to obtain any records of private treatment he received from Duncan Regional or prior to December 2008, or to obtain and submit the records himself; he has not responded.  Pertinent private records of low back treatment from Duncan Regional remain outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of the records).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  In July 2013 and July 2015, VA asked the Veteran to provide the information and releases.  He has not responded, and further development cannot proceed without his cooperation.  

The RO did not arrange for a VA examination/opinion as to any of the claims decided herein.  The Board has considered whether an examination is necessary.  The Veteran's diagnoses of hypertension, lumbar spine degenerative joint disease, right shoulder arthralgia, and bilateral hip sacroiliitis are not in dispute.  However, there is no objective evidence showing, or suggesting, that such diagnoses may be related to his service; the Veteran's STRs, including an August 1963 service separation examination report, are silent for any complaints, treatment, or diagnosis related to hypertension, the low back, knees, right shoulder, or hips.  Consequently, the factors for when a VA examination for a nexus opinion is necessary (and "low threshold" endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 27 (2006)) are not met, and an examination to secure a medical nexus opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On August 1963 service separation examination, the Veteran's blood pressure was 124/84, and his upper and lower extremities and spine were normal.  In an associated report of medical history, the Veteran reported swollen or painful joints, noted as a left shoulder sprain, and denied high blood pressure, painful or "trick" shoulder, and "trick" or locked knee.  In an August 1963 statement, the Veteran indicated that there had been no change in his physical condition since his separation examination.  The STRs are otherwise silent for any complaints, treatment, findings, or diagnosis related to hypertension, residuals of frostbite, the low back, right shoulder, knees, or hips.  

A December 2008 VA treatment record shows a complaint of arthralgia/pain in the joints.  The Veteran reported a history of hypertension and right shoulder arthralgia.  On physical examination, his joints were normal.  The pertinent diagnoses were hypertension and right shoulder arthralgia.  

A March 2009 VA treatment record notes that X-rays showed lumbar spine degenerative joint disease.  It was noted that the Veteran had previously sought emergency room treatment for back pain at Duncan Regional.  

A September 2009 VA treatment record shows that the Veteran reported that his low back pain had improved; the record is silent for any complaint of hip pain.  

A February 2010 VA treatment record shows a complaint of back and knee pain.  He had tenderness of the right posterior knee.  The pertinent diagnoses were arthritis and hypertension.  

An October 2010 VA treatment record shows that the Veteran reported low back pain and sacroiliac joint pain.  It was noted that he referred to his sacroiliac joint pain as hip pain, and that his initial complaint of sacroiliac joint pain was in September 2009.  The pertinent diagnoses were chronic low back pain, bilateral sacroiliitis, hypertension, and right shoulder arthralgia.  

VA treatment records since August 2011 show diagnoses of hypertension, chronic low back pain, bilateral sacroiliitis, and right shoulder arthralgia.  

Hypertension

It is not in dispute that the Veteran has hypertension.  However, hypertension was not manifested in service.  On August 1963 service separation examination, the Veteran's blood pressure was 124/84.  In an associated report of medical history, the Veteran specifically denied high blood pressure.  His STRs are otherwise silent for any complaints, treatment, findings, or diagnosis of hypertension.  Furthermore, the initial postservice documentation of hypertension in the record is from many years following his separation from service.  To the extent that the Veteran asserts that he has had hypertension since service, the objective evidence weighs against such a finding.  Notably, it is not a disease capable of lay observation; testing is required to establish its presence.  Consequently, service connection for hypertension on the basis that it manifested in service and persisted is not warranted.  Additionally, the evidence does not show (nor is it alleged) that hypertension became manifest during the Veteran's first postservice year.  Accordingly, service connection for hypertension on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137) is not warranted.  

The Veteran may still establish service connection for hypertension with proof of a nexus between such disease and his service.  However, there is nothing in the record to suggest that hypertension is, or may be, related to his service.  To the extent that the Veteran asserts his hypertension is related to service, the Board notes that, as a layperson, he is competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the nature and etiology of an insidious disease such as hypertension is a complex medical question that is not capable of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's opinion regarding the etiology of his hypertension is not competent evidence in the matter.  He does not point to any evidence that would support a finding of a nexus between the hypertension and his service.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

Frostbite Residuals

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought.  He seeks service connection for residuals of frostbite.  Notably, the Veteran's STRs are silent for frostbite injury.  Furthermore, although he is competent to report lay-observable symptoms, whether or not his alleged symptoms reflect pathology residual from a remote (and undocumented) frostbite injury is a medical question beyond the capability of lay observation.  See Jandreau, 492 F.3d 1372.  

The record does not show that the Veteran has (or during the pendency of the instant claim has had) any pathology that has been attributed by competent evidence to a frostbite injury.  He has not submitted any evidence showing a diagnosis of disability due to frostbite, and does not point to any occasion, treatment, or evaluation when such disability was diagnosed (or underlying pathology for his claimed disability was identified).  In the absence of proof of a current frostbite residual disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

Lumbar Spine Disability

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added).  

The Board's July 2013 remand noted that complete records of private treatment the Veteran received for complaints of low back pain in about March 2009 are outstanding and that such evidence is pertinent (and perhaps critical), and must be secured.  In July 2013 and July 2015 letters, the Agency of Original Jurisdiction (AOJ) requested that the Veteran identify (and provide releases for VA to secure records from) all sources of evaluation or treatment he received for his lumbar spine disability; he did not respond to the request.  The Veteran's STRs, including the August 1963 service separation examination, are silent for any complaints, treatment, findings, or diagnosis related to the low back.  Although he reported swollen or painful joints in an August 1963 report of medical history, such symptoms were attributed to his left shoulder, not his low back.  The initial documentation in the record of a low back disability is in a March 2009 VA treatment record, which noted that he was previously seen in the emergency room at Duncan Regional for back pain.  The identified earlier treatment precedes the earliest documentation of a low back disability in the record, and records of such treatment obviously would have bearing on the matter at hand.  

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure records of private emergency room treatment from Duncan Regional which are critical to proper consideration of his claim seeking service connection for a lumbar spine disability.  His claim is unsupported by records now in the file.  That he has chosen not to cooperate (by identifying, and providing releases for VA to secure records from, the provider of the earliest identified evaluations and treatment he received for his postservice back treatment suggests that the records do not support his claim.  His failure to cooperate with VA's efforts to secure potentially critical evidence in this matter frustrates VA's attempts to ascertain the true complete history of the claimed disability.  

The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the AOJ requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the AOJ is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking service connection for a lumbar spine disability is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Bilateral Knee Disability

The Veteran seeks service connection for left and right knee disabilities.  His STRs contain no mention of complaints or findings pertaining to either knee.  Clinical evaluation of the lower extremities on the August 1963 service separation examination was normal.  The initial notation of any knee complaints is in a February 2010 VA treatment record, when the Veteran reported right knee pain.  Clinical evaluation at that time found tenderness of the right posterior knee; however, the treatment provider did not diagnose a disability of either knee.  

The threshold matter that must be addressed is whether the Veteran has a current diagnosis of a disability of either knee.  Although he is competent to report lay-observable symptoms, such as pain, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau, 492 F.3d 1372.  Consequently, the Board finds that his assertion that he has a disability of either knee is not probative evidence.  

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a disability of either knee.  He has not submitted any evidence showing a diagnosis of a left or right knee disability.  The Board notes the Veteran's reports of complaints of knee pain, shown in VA treatment records.  However, an underlying disability has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board has also considered whether an examination to determine whether the Veteran has a knee disability is necessary.  As noted above, given that there is no evidence of a related disease or injury in service, such examination is not necessary.  The Veteran does not point to any occasion, treatment, or evaluation when a disability of either knee was diagnosed (or underlying pathology for his claimed disabilities was identified).  In the absence of proof of a current disability of either knee there is no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Gilpin, 155 F.3d 1353.  Accordingly, service connection for a disability of either knee is not warranted.  

Right Shoulder Disability

Regarding service connection for a right shoulder disability, the Veteran asserts that his right shoulder arthralgia is related to his service.  The August 1963 service separation examination report shows that the right shoulder was normal on clinical evaluation.  In an associated report of medical history, the Veteran reported left shoulder pain; there is no mention of right shoulder pain.  The STRs are otherwise silent for any complaints, treatment, findings, or diagnosis regarding to the right shoulder.  The initial postservice documentation in the record of right shoulder complaints is in a December 2008 VA treatment record (more than 45 years after service), when he reported right shoulder pain.  

The Board has considered the Veteran's assertions of right shoulder pain.  Although he is competent to report lay-observable symptoms, his assertion that he has a right shoulder disability underlying those complaints is not probative evidence as to whether or not there is underlying pathology for the right shoulder symptoms constituting a compensable disability; such question is medical in nature and beyond the capability of his own lay observation.  See Jandreau, 492 F.3d 1372.  An examination to resolve any uncertainty in the matter would serve no useful purpose as a related disease or injury in service is not shown.  

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a right shoulder disability.  VA treatment records show a diagnosis of right shoulder arthralgia.  "Arthralgia" is defined as "pain in a joint."  Dorland's Illustrated Medical Dictionary 150 (32d ed. 2012).  Pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez, 13 Vet. App. at 285.  An underlying right shoulder disability has not been diagnosed.  The Veteran has not submitted any evidence showing a diagnosis of a right shoulder disability, and does not point to any occasion, treatment, or evaluation when an underlying pathology for his claimed disability was identified.  In the absence of proof of a current right shoulder disability there is no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Gilpin, 155 F.3d 1353.  

Bilateral Hip/Sacroiliac Joint Disability

It is not in dispute that the Veteran has a bilateral hip/sacroiliac joint disability.  VA treatment records show a diagnosis of bilateral sacroiliitis and note that the Veteran referred to his sacroiliitis pain as "hip" pain.  On August 1963 service separation examination, his hips were normal.  The STRs are otherwise silent for any complaints, treatment, findings, or diagnosis related to either hip.  The initial postservice documentation in the record of hip complaints is an October 2010 VA treatment record, which notes that the initial report of sacroiliac joint pain was in September 2009 (approximately 46 years after his discharge from service).  To the extent that the Veteran asserts that his bilateral sacroiliitis was manifested in service and persisted, the Board finds that the preponderance of the evidence weighs against such allegation, and that it is self-serving and not credible.  Accordingly, service connection for a hip/sacroiliac joint disability on the basis that it became manifest in service and persisted is not warranted.  Additionally, the evidence also does not show that arthritis of either sacroiliac joint was manifested within the first postservice year.  Accordingly, service connection for arthritis of either sacroiliac joint on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137) is not warranted.  

There is nothing in the record to suggest that the bilateral sacroiliitis may somehow otherwise be related to the Veteran's service.  To the extent that the Veteran asserts the bilateral sacroiliitis is related to his service, the Board notes that he is not competent to provide an etiology opinion regarding an insidious disease such as sacroiliitis, absent evidence of manifestation in service (or related injury in service) and continuity of symptoms since.  See Jandreau, 492 F.3d 1372.  He has not pointed to any evidence that would support a finding of a nexus between his bilateral sacroiliitis and service.  Accordingly, the preponderance of the evidence is against the claims of service connection for a disability of either hip/sacroiliac joint.  Hence, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeals must be denied.  


ORDER

The appeal seeking service connection for hypertension, residuals of frostbite, and for left and right knee, right shoulder, and left and right hip/sacroiliac joint disabilities is denied.  

The appeal seeking service connection for a lumbar spine disability is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


